Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 07/12/21 has been entered.

Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 36-37 and 39-51 have been rejoined.
	
	
	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 20-21, 23, 25-26, 28, 33, 36-37, 39-51, and 53 is(are) allowable over the closest prior art: Stepper et al. (US 20170001382, listed on IDS and ISR).
Stepper (claims, abs., 1, 13-14, 25-26, 35, 51-64, examples, tables, claims 9-16) discloses a composition as a support material for 3D printing comprising 60-80 wt% of a polyhydroxy (polyethylene glycol, polypropylene glycol or polyethylene/propylene glycol copolymer, inherently non-curable and water miscible), 3-30 wt% (overlapping with the claimed ranges) of a methacrylate compound comprising a mono-functional methacrylated and a poly-functional methacrylated (inherently water miscible and curable) polyethylene glycol, and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (A) and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. A and B are inherently water miscible and curable and would inherently capable of performing the intended use of forming hydrogen bond and interfering with crosslinking.
However, Stepper (57) prefers to have a multi-functional (meth)acryloyloxy material over mono- functional (meth)acryloyloxy poly(alkylene glycol) acrylate, indicating the ratio of multi-functional to mono-functional being >50:50, teaching away from the claimed range of 70:30-95:5. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
/SHANE FANG/Primary Examiner, Art Unit 1766